DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 04/26/2021 has been entered. Claims 16-21 have been amended. Claim 1 has been canceled. Claims 2-21 are pending in this application. 

Response to Arguments
Applicant's arguments filed 04/26/2021, have been fully considered but they are not persuasive.
Before replying to the argument: 
The claim language “aligning virtual content with a vector from the first person to the second person” under broadest reasonable interpretation is presenting virtual content “or label” along a vector “or direction” of the second person “object” from the view point of the first person”.
The definition for the term "geo-spatial position" in the specification "geo-spatial coordinates” corresponding to a location of the first person [0194]; hence the examiner considers it a definition for "location" of the person.
Virtual content can be an indication of labels for real object that is seen by the person or can be an indication of obstructed object, etc...

First Argument 
First, the Office Action fails to properly address the claimed “presenting virtual content... at a location associated with the second geo-spatial location,” as indicated in italics emphasis above. Instead, the 
Reply
Examiner respectfully disagrees:
Border [0913] FIGS. 112 and 113 illustrate a stereo image pair for 3D labels “virtual content” to be applied to the see-through view shown in FIG. 110, where one of the objects is a truck “moving object”; hence can move from one location to another.
Border [0918] discloses the 3D labels are provided in the portions of the user's field of view that correspond to the direction to the objects of interest “vector from the first person to the object of interest”.
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Second Argument 
Second, the Office Action fails to properly address the claimed “virtual content is aligned with a vector from the first geo-spatial location to the second geo-spatial location” “of a second wearable head device configured to be worn by a second person,” as indicated in italics emphases above. The Office Action relies on Border for “virtual content ‘3D label’” and “vector ‘direction’” and relies on Kritt for 
Reply
Examiner respectfully disagrees:
Kritt discloses aligning virtual content with a vector from a first geo-spatial position to a second geo- spatial position, as recited in claim 1 (The display module 212 may display an icon, such as crosshairs, along a straight line from the user to the selected object so the icon appears on the object). The crosshair in Kritt is associated with the geo-spatial position of the object, as recited in claim 1. Kritt Fig. 2, object location module 208, determine a location of the selected object in convenient units, such as geo-coordinates... also determine a direction of the selected object in terms of a compass reading and direction in mile/hour, kilometers/hour, a direction vector, or other convenient means of expressing direction [0053].
Examiner is only using Kritt
The claim does not specify a friend/foe/teammate, where it is obvious to one with ordinary skills in the art to change the labels according. Please note the invention is about representing a virtual label corresponding to the location of a second person/object and not about their identity.
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 1-18 of U.S. Patent No. 10558420 (Parent Case). Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same components: (I) determining a first geo-spatial location of the first wearable head device, (II) receiving or predicting a second geo-spatial location of a second wearable head device configured to be worn by a second person, and (III) presenting a virtual content on the see-through display at a location associated with the second geo-spatial location, wherein the virtual content is aligned with a vector from the first geo-spatial location to the second geo-spatial location. 
Border et al. (US 20120212398), can be used to handle the added features of locking/autofocusing the virtual content which facilities keeping the location of the virtual content on the environment [0409]/provides depth cue to the user [0908].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Border et al. (US 20120212398), hereinafter, Border in view of Kritt et al. (US 20150146004), hereinafter Kritt.
Regarding Claim 2,
Border teaches a first wearable head device configured to be worn by a first person (Fig. 1), the first wearable head device comprising: one or more processors configured for: determining a first geo-spatial location of the first wearable head device (The signals from each soldier will include the 
location of the soldier [0509]; Fig. 29B); and receiving a second geo-spatial location of a second wearable head device configured to be worn by a second person (The signals from each soldier will include the location of the soldier [0509]; Fig. 29B);  a see-through display configured for: presenting a virtual content on the see-through display (eyepiece facilities may provide for presenting displayed content corresponding to an identified marker indicative of the intention to display the content. That is, the eyepiece may be commanded to display certain content based upon sensing a predetermined external visual cue [0417]; FIGS. 112 and 113 illustrate a stereo image pair for 3D labels “virtual content” to be applied to the see-through view shown in FIG. 110, where one of the objects is a truck “moving object”; Labels relating names or other information about the objects of interest are then generated along with disparities to provide 3D labels at distances perceived by the user corresponding to the distances to the objects of interest in step 119050 [0917]); wherein the virtual content “3D label” is aligned with a vector “direction” from the first geo-spatial to “object of interest” (the 3D labels are provided in the portions of the user's field of view that correspond to the direction to the objects of interest [0918]).
Border did not explicitly teach a virtual content indicating a location of a second person.
Kritt teaches a virtual content indicating a location of a second person (an object, such as people [0002]; the display module identifies the selected object in the heads-up display by locating a symbol on an image of the selected object visible in the heads-up display and/or a location on the heads-up display corresponding to a direction of the selected object … [0004]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the current invention to add the teachings of Kritt to the teaching of Border. The motivation for such an addition would be displaying obstructed person's “object” location in a head-up display and tracking the selected object until that object is in view of the user through the heads-up display (Kritt [0004]).

Regarding claim 3, 
The combination of Border and Kritt teaches all the features of claim 2, as outlined above.
Border further teaches locking a presentation of the virtual content on the see-through display at the location associated with the object of interest (eyepiece facilities may provide for locking the position of a virtual keyboard down relative to a real environmental object “e.g. a table, a wall, a vehicle dashboard, and the like” [0409]; Fig. 24).

Regarding claim 4, 
The combination of Border and Kritt 
Border further teaches locking a presentation of the virtual content on the see-through display to an object or area that intersects the vector from the first geo-spatial location to the second geo- spatial location (eyepiece facilities may provide for locking the position of a virtual keyboard down relative to a real environmental object “e.g. a table, a wall, a vehicle dashboard, and the like” … The virtual keyboard 2408 may then remain fixed in space relative to the outside environment, such as fixed to a location on the table 2410 [0409]; Fig. 24).

Regarding claim 5, 
The combination of Border and Kritt teaches all the features of claim 2, as outlined above.
Border did not explicitly teach changing an aspect of a presentation of the virtual content in accordance with a determination that a view of the second person by the first person is impaired.  
Kritt teaches changing an aspect of a presentation of the virtual content in accordance with a determination that a view of the second person by the first person is impaired “obstructed” (In one embodiment, the display module identifies the selected object in the heads-up display by locating a symbol on an image of the selected object visible in the heads-up display and/or a location on the heads-up display corresponding to a direction of the selected object where the selected object is not visible due to an obstruction between the selected object and the heads-up display [0004]; the display module 212 includes an indication of a location of the selected object even though the selected object is behind some other obstruction, such as a building [0058]).  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the current invention to add the teachings of Kritt to the teaching of Border. The motivation for such an addition would be displaying obstructed person's “object” location in a head-up display and tracking the selected object until that object is in view of the user through the heads-up display (Kritt [0004]).

Regarding claim 6, 
The combination of Border and Kritt teaches all the features of claim 2, as outlined above.
Border did not explicitly teach presenting the virtual content on the see-through display to indicate a level of visibility of the second person in a view of the first person.  
Kritt teaches presenting the virtual content on the see-through display to indicate a level of visibility “obstruction” of the second person in a view of the first person (In one embodiment, the display module identifies the selected object in the heads-up display by locating a symbol on an image of the selected object visible in the heads-up display and/or a location on the heads-up display corresponding to a direction of the selected object where the selected object is not visible due to an obstruction between the selected object and the heads-up display [0004]; In one embodiment, the display module 212 includes an indication of a location of the selected object even though the selected object is behind some other obstruction, such as a building [0058]).  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the current invention to add the teachings of Kritt to the teaching of Border. The motivation for such an addition would be displaying obstructed person's “object” location in a head-up display and tracking the selected object until that object is in view of the user through the heads-up display (Kritt [0004]).

Regarding claim 7, 
The combination of Border and Kritt teaches all the features of claim 2, as outlined above.
Border further teaches presenting the virtual content on the see-through display to come into focus by the first person when the first person focuses at a certain plane or distance in an environment (The distance and/or the vergence angle may also be used to determine the level of focus of the virtual object is to have to be properly observable by the user [0899]-[0908]).  

Regarding claim 8, 
The combination of Border and Kritt teaches all the features of claim 7, as outlined above.
Border further teaches wherein the certain plane or distance in the environment is in a direction of the second person “virtual object” and at a focal plane of the second person (The distance and/or the vergence angle may also be used to determine the level of focus of the virtual object is to have to be properly observable by the user …adjust the focus of the virtual objects or virtual information so that the user perceives differences in focus depth that provide a depth cue to the user [0899]-[0908]).    

Regarding claims [9-15] “method” and [16-21] “CRM” are rejected under the same reasoning as claims [2-8] “device”, where Border teaches device/system/method [0007][0008].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422.  The examiner can normally be reached on Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419